Citation Nr: 1036224	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  01-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for back and pectoral 
muscle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.  
She had an initial period of active duty for training from July 
1990 to December 1990.  She has additional unverified service in 
the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified at a Travel Board hearing before the 
undersigned Veteran's Law Judge in July 2006.  A transcript of 
the hearing is associated with the claims folder.


REMAND

The Veteran enlisted in the U. S. Army Reserve in June 1990.  She 
served an initial period of active duty for training from July 
1990 to December 1990.  The Board notes that the RO has obtained 
a printout of service dates that shows an additional period of 
active duty from February 12, 1991, to March 17, 1991, that is 
not further identified.  The Veteran served on active duty in the 
Regular Army from April 1991 to April 1995.  She then served in 
the Army Reserve for an unspecified period of time from 1995 to 
at least 1998.  Her April 1995 DD 214 indicates a direct transfer 
to a unit at Fort Rucker, Alabama, on her release from active 
duty.  In addition, a copy of transition orders, dated in March 
1995, in the service treatment records (STRs) shows that the 
Veteran was directed to report to the identified unit at Fort 
Rucker within 30 days of her release from active duty.  

The Veteran submitted her claim in May 2000.  She failed to 
identify any Reserve service at that time, either prior to April 
1991 or following her release from active duty in April 1995, 
despite the request for such information on the VA Form 21-526, 
Veteran's Application for Compensation or Pension.  However, the 
Veteran did submit a copy of a physical examination that was done 
in November 1998.  The Veteran was clearly identified as an Army 
Reservist at the time.  

The Veteran submitted a statement with her claim that detailed 
her medical treatment for her claimed disabilities.  She 
indicated treatment at Fort Dix, New Jersey, in June 1990 and 
Fort Riley, Kansas, for April 1991 to April 1995.  She then said 
she was treated as a military dependent at a military facility in 
Vilseck, Germany, from December 1995 to December 1997.  

The Veteran provided a second statement to address her sources of 
treatment for carpal tunnel syndrome in August 2000.  She listed 
her active duty treatment from April 1991 to April 1995, 
treatment in Germany from 1995 to 1997, and treatment from VA in 
2000.

The Veteran provided a detailed statement of what she believed 
was the incurrence of her claimed disabilities during service in 
February 2001.  The Board will only address the comments 
pertinent to the issues on appeal.  The Veteran said she was 
first injured during basic training in September 1990.  She 
recounted how she suffered a back and pectoral muscle strain 
after having thrown a grenade.  She slipped in the mud.  She said 
the problem progressed and she was made to seek medical attention 
while undergoing advanced individualized training (AIT).  She 
reported that she was in a Reserve unit upon completion of her 
AIT.  She did not identify the unit.

The Veteran related an incident where she was told to pick up a 
burner in February 1990 [sic] (1991).  She did not indicate why 
but she said she had to report to the emergency room at Fort 
Rucker.  The Veteran said she enlisted in the Regular Army in 
April 1990 [sic] (1991).  She said she continued to experience 
problems with her chest and back and was given a permanent 
profile.  The Veteran noted that she underwent breast reduction 
surgery in 1994 and this helped some with her back and chest 
pain.  She said she was treated for her migraines while living in 
Germany with her husband from 1995 to 1997.  The Veteran also 
referenced her physical examination from November 1998 as 
evidence of her having the claimed disorders.  The Veteran stated 
that she had never had migraines until she had gone to the 
National Training Center (Fort Irwin, California).  

In addition, the Veteran submitted a third statement regarding 
her sources of treatment in February 2001.  She added another 
location for treatment as a dependent in Germany.  She said she 
was treated at Grafenwoehr.  

The Veteran's representative met with the RO decision review 
officer (DRO) at an informal conference in June 2004.  
Information was provided about the Veteran being treated in 
Germany as a military dependent.  It was noted that the Veteran's 
husband served from November 1989 to August 1997 and was 
stationed in Germany from December 1995 to August 1997.  It was 
also disclosed that the Veteran served in the Army Reserve from 
1995 to 1998.  The Veteran's representative agreed to have the 
Veteran furnish records from a chiropractor who treated her 
following an motor vehicle accident (MVA) after service or she 
would furnish the necessary release.

The Board notes that the Veteran did provide a release for 
records from Family Chiropractic in July 2004.  Records were 
requested in August 2004 but no response is of record.  

The RO sent an electronic request for the Veteran's dependent 
medical records in August 2004.  It was noted that a Personal 
Information Exchange System (PIES) request had indicated the 
records may be at Code 75.  The RO also sent an electronic 
request for the Veteran's Reserve records in August 2004.

The RO received a response from the National Personnel Records 
Center (NPRC) in August 2004.  The response was in regard to the 
dependent health records and said the RO needed to identify the 
name of the base where the Veteran was last treated as a 
dependent.  The reply source was listed as the Civilian Personnel 
Records division of the NPRC.  

The RO sent a response to the indicated source in October 2004.  
The RO informed the NPRC that the Veteran was last treated at 
Fort Rucker.  It was noted that the records from her treatment in 
Germany were needed.  

The Board notes that the report from the DRO shows that the 
Veteran's husband served in Germany from December 1995 to August 
1997 and then he left the military in August 1997.  Thus, it is 
not clear why the RO felt that the Veteran was last treated as a 
dependent at Fort Rucker as indicated in the letter.  Moreover, 
the letter did not identify the date when the Veteran was last 
treated.  Given that the Veteran's spouse served in Germany until 
August 1997 and also left the military that same month, it would 
have to be established that the Veteran had a brief period when 
she was treated at Fort Rucker.  A review of her several 
statements regarding her medical treatment as a dependent does 
not indicate any treatment at Fort Rucker in 1997 for any medical 
condition.

The M21-1R provides guidance on how to locate military dependent 
treatment records.  In particular, the manual notes that the 
records for the dependent follow them from duty station to duty 
station and are retired to the NPRC.  Records for Army and Air 
Force facilities are retired to Code 75.  The required 
information for making a request for outpatient records is the 
last year of treatment and the full name of the last facility at 
which treated.  See M21-1R, Part III, subpart iii.2.E.30.

VA typically seeks records from the source of the treatment.  
However, as the above guidance shows, it is not the source of the 
treatment that is paramount in the request for dependent records 
but the last facility where the individual was treated.  This is 
because the records follow the dependent and are not maintained 
at the treatment facility unless it happens to be the last 
facility.  

The NPRC provided a negative response to the request for records 
in December 2004.  However, this was based on the information 
that the Veteran had received treatment at Fort Rucker from 1997 
to 1998.  This is incorrect as to two matters.  The name of the 
facility and the year of 1998.  The Veteran's spouse was no 
longer in the military in 1998 according to information 
previously of record.  Also, the Veteran did not identify any 
treatment beyond August 1997.  

In its remand of October 2006, the Board directed that the 
Veteran's military dependent medical records should be obtained.  
No additional information was requested as to dates of treatment, 
only that the records should be obtained.  The Appeals Management 
Center (AMC) wrote to the Veteran in November 2006.  In regard to 
the dependent records, the Veteran was asked to provide specific 
dates for her treatment in Germany.  

The Veteran failed to respond to the AMC's letter.  In light of 
the Veteran's failure to respond, the AMC did not initiate any 
further action in regard to obtaining the records.  

The Board remanded the case for additional development in March 
2008.  The Board noted the above action by the AMC and the 
Veteran's lack of response.  However, it was noted that the 
Veteran had previously provided information on the dates of 
treatment and that a request should have been made on that basis.  
The Board inadvertently included a treatment date in 2000 but 
this was based on a misreading of the Veteran's statement of 
August 2000.  There is no treatment in 2000 as a dependent at 
issue.  The AMC was to again request the dependent treatment 
records.  

The AMC initiated an electronic request in April 2008.  The dates 
of treatment were listed as 1995 to 1997 and 2000.  The NPRC 
responded in September 2009 that the clinical search was limited 
to one year.  The AMC elected to request records from 1995 to 
1996 in their request of September 2009.  The NPRC provided a 
duplicate copy of an STR for the Veteran's active duty period, 
specifically her release from active duty physical examination 
and medical history from February 1995.  The NPRC response said 
that all available STRs were mailed and no other STRs were at 
Code 13.

As noted above, M21-1R indicates that dependent treatment records 
are not retained at Code 13 but at Code 75.  On remand, another 
request for the Veteran's dependent health records must be made.  
Prior to any request, the AOJ must contact the Veteran and ask 
her to provide the one-year period when she received the most 
significant treatment for her claimed disorders.  If the Veteran 
fails to respond to the request, then the AOJ should proceed with 
the request for January 1996 to January 1997.

The Veteran clearly had Army Reserve service both before and 
after her four-year period of active duty.  The STRs of record 
encompass the period from June 1990 through February 1995.  
However, there are no official STRs for her Reserve service after 
April 1995.  Further, there is no documentary evidence to 
establish when the Veteran was discharged from the Reserves.  

On remand, the Veteran should be asked to provide documentary 
evidence of her discharge from the Army Reserve.  The AOJ should 
also make the appropriate inquiry for the Veteran's STRs related 
to her Army Reserve service for at least the period from April 
1995 to November 1998.  (The fact that the Veteran had retained a 
copy of a Reserve physical examination from November 1998 is 
evidence of the existence of additional Reserve records.)  

Private records from West Jefferson Medical Center were received 
in August 2004.  The records show that the Veteran was seen in 
November 1999 with a complaint of low back pain that was assessed 
as lumbago.  

The RO did not receive records from Family Chiropractic.  The 
Board notes that the release submitted by the Veteran for this 
source was annotated that no exact address was found for the 
provider in Google.  It was assumed that the records were 
included in the records from West Jefferson Medical Center 
because one of the records had the heading of Family Doctors.

The chiropractic records were not included in those from West 
Jefferson.  Further, the address provided by the Veteran, while 
incomplete as to fully identifying the street name, e.g. street, 
drive, boulevard, is correct in all other aspects.  The provider, 
Family Chiropractic, is identified on www.wellness.com as located 
at the address provided by the Veteran with the addition of 
"Boulevard" in the address.  Moreover, the RO's August 2004 
request for records used the full and correct address.  On remand 
the Veteran should be asked to provide the records or an updated 
release so that VA can obtain the records on her behalf.  

The Veteran reported treatment from VA at the onset of her claim.  
VA treatment records for the period from July 2000 to September 
2004 have been associated with the claims folder.  In fact, the 
September 2004 entry is the latest treatment entry in the claims 
folder from any source.

The Veteran failed to respond to letters from the AMC in November 
2006 and April 2008 that asked for her assistance in providing 
information in regard to additional sources of evidence that may 
be supportive of her claim.  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street"); see also 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty must be understood 
as a duty to assist the Veteran in developing her claim, rather 
than a duty on the part of VA to develop the entire claim with 
the Veteran performing a passive role.  Turk v. Peake, 21 Vet. 
App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The 
Veteran must assist VA by identifying outstanding VA records so 
they can be obtained and by either providing the private records 
or authorizing VA to obtain them on her behalf.  

The Veteran's STRs document her claimed injury to her back and 
pectoral muscle in September 1990.  She was noted to have a 
three-week history of thoracic back pain that radiated to the 
left chest.  The STRs contain additional entries for treatment 
for complaints of pain related to the injury and show that she 
received a permanent profile that restricted push-ups but no 
other activities.  The Veteran's February 1995 separation 
physical examination noted that she reported recurrent back pain.  
The November 1998 Reserve physical examination also noted that 
the Veteran reported recurrent back pain.  

The STRs contain several entries regarding headaches beginning in 
June 1993.  The Veteran was seen for a headache complaint 
following a physical training run and the assessment was that 
dehydration was to be ruled out.  An entry from July 1994 noted a 
one-year history of headaches described as bitemporal and usually 
during the summer.  The assessment was probable musculoskeletal 
tension headaches.  The Veteran reported headaches on her 
February 1995 physical examination and the November 1998 Reserve 
examination.

The Veteran was afforded VA examinations in July 2007.  In regard 
to the back and pectoral muscle issue, the examiner provided 
diagnoses of chronic lumbar strain and left pectoral muscle 
strain.  The examiner did not relate the current diagnoses to the 
Veteran's military service.  He noted that the VA records went 
back to 2000 and did not contain any evidence of complaints of 
back pain.  He said he would expect to find recurring complaints 
of back pain her records.  

The examiner provided a diagnosis of headaches but did not 
provide an opinion as to any possible nexus to military service.  
The remand of March 2008 asked the same examiner to address that 
question.  The examiner reviewed the records and provided an 
opinion in March 2010.  He noted that the Veteran had a chronic 
disorder as reflected by a VA entry dated in 2000.  (July 2000 
entry noted a history from the Veteran of migraines and provided 
an impression of migraines).  He also said this entry was five 
years after service.  He said the STRs showed only two instances 
of headaches and each time the headache was associated with 
another condition.  He said the evidence did not show the 
headache disorder was chronic in service.  

In providing his opinion, the examiner said that he had reviewed 
VA clinic notes up to 2010.  As noted, the last VA records in the 
claims folder are dated in September 2004.  Thus, any reliance on 
VA records not in the claims folder frustrates appellate review 
by the Board.  The examiner also failed to acknowledge the 
Reserve physical examination report from November 1998 wherein 
the Veteran continued to report headaches.  In light of his 
statement that there was a five-year gap between service and 
treatment, the Board cannot determine if the examiner's opinion 
would change when considering the November 1998 examination 
report.

The citation to VA records up to 2010 also affects the status of 
the examination report for the Veteran's back and pectoral muscle 
issue.  Previously, the examiner had found it significant that 
there were no complaints noted in the VA records.  As the records 
cited in March 2010 are not available in the claims folder, the 
Board has no way of knowing if they reflect any treatment related 
to this issue or, if there was such treatment, how it might 
affect any opinion regarding a nexus to service.

The Veteran must be afforded new examinations for both issues.  

Finally, the law provides that service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the term "veteran" is defined in 38 U.S.C.A. § 
101(2) (West 2002) as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
The term "active military, naval, or air service" includes active 
duty, and "any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2009).  

As noted, the term "active military, naval, or air service" 
includes active duty.  It also includes "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  See McManaway v. 
West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 
466, 469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim").  

In this case, the Veteran has not alleged that her claimed 
disorders arose during her later period of Reserve service.  
However, her STRs for such service must be obtained.  Her 
November 1998 physical examination report provides relevant 
evidence as to her continuing to claim symptoms associated with 
the two issues on appeal.  As previously discussed, her earlier 
Reserve records are in the claims folder.  

The United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
(emphasis added).  

The issue of the Veteran's Reserve service from 1995 onward is 
relevant to her claim.  As such, she must be provided with the 
requisite notice on how to substantiate her claim for service 
connection to include establishing Veteran's status during her 
period of Reserve service after April 1995.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159 are complied with 
and satisfied.

The Veteran should be notified of how 
she can establish her status as a 
veteran for Reserve service from 1995 
to 1998, unless other service dates 
are established.  

2.  The AOJ should contact the Veteran 
and request that she identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to her claims.  The RO should attempt 
to obtain and associate with the 
claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The AOJ should specifically inform the 
Veteran that she should either provide 
the records from Family Chiropractic 
or submit a current release to allow 
the AOJ to obtain the records.

The March 2010 VA opinion referenced 
VA clinic notes through 2010.  Even if 
the Veteran does not respond to the 
AOJ's request, the AOJ must obtain, 
and associate with the claims folder, 
outstanding VA treatment records.  

3.  The Veteran should be contacted 
and requested to provide information 
regarding her dates of Reserve service 
following her separation from active 
duty in April 1995.  She should be 
asked to submit copies of any 
pertinent records she has, such as a 
discharge certificate, or DD 214.  

4.  Even if the Veteran does not 
respond, the AOJ should contact the 
appropriate agency for any STRs that 
may be available for the Veteran's 
Reserve service from 1995 to 1998.

5.  The AOJ should follow the 
guidelines in M21-1R, Part III, 
subpart iii.2.E.30. for requesting the 
Veteran's dependent medical records.  
The Veteran should be contacted and 
asked to identify the one-year period 
when she received the most significant 
treatment for her claimed disorders.  
If the Veteran fails to respond to the 
request, then the AOJ should proceed 
with the request for January 1996 to 
January 1997.

6.  After completion of the above, the 
Veteran should be afforded an 
examination to assess her claim for 
service connection for headaches.  The 
claims folder must be made available 
to the examiner, in conjunction with 
the examination.  All tests should be 
conducted that the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  Further, 
any medical record that is reviewed 
must be associated with the claims 
folder 

The Veteran was previously diagnosed 
with migraines in a VA outpatient 
record from July 2000 and with 
headaches by a previous VA examination 
in July 2007.  The current examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any 
headache disorder is related to the 
Veteran's military service.  The 
examiner should provide a complete 
rationale for all conclusions reached.

7.  The Veteran should be scheduled 
for a VA examination to assess her 
claim for service connection for back 
and pectoral muscle injury.  The 
claims folder must be made available 
to the examiner, in conjunction with 
the examination.  All tests should be 
conducted that the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  Further, 
any evidence that is reviewed must be 
associated with the claims folder.

The examiner should identify any 
disorders involving the back and 
pectoral muscle that may be present.  
The VA examiner of July 2007 provided 
diagnoses of chronic lumbar strain and 
pectoral muscle injury.  The examiner 
is further requested to offer an 
opinion as to whether there is at 
least a 50 percent probability or 
greater that any such diagnosed 
disorder is related to the Veteran's 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and her 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

